       Case 4:19-cv-03074-YGR Document 281-2 Filed 02/09/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT

                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION


DONALD R. CAMERON, et al.,                         Case No. 4:19-cv-03074-YGR-TSH

                          Plaintiffs,              JOINT DISCOVERY LETTER BRIEF
                                                   REGARDING MOTION FOR SANCTIONS
       v.

APPLE INC.,

                          Defendant.


The Honorable Thomas S. Hixson
San Francisco Courthouse
Courtroom G, 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Dear Magistrate Judge Hixson,

       Pursuant to the Court’s direction (12/30/20 Hr’g Tr. at 34:10–12), the parties in the
above-captioned action respectfully submit this joint letter brief regarding Apple’s proposed
motion for sanctions.

        Counsel for plaintiffs (“Developer Plaintiffs”) and Apple Inc. (“Apple,” together with
Developer Plaintiffs, the “Parties”)) have met and conferred telephonically and exchanged
correspondence in a good-faith effort to resolve the outstanding dispute. The Parties have been
unable to reach agreement and therefore submit this joint letter. The Parties can make additional
exhibits available to the Court upon request.

Respectfully submitted,

 HAGENS BERMAN                                           GIBSON DUNN & CRUTCHER LLP
 SOBOL SHAPIRO LLP

 /s/ Benjamin J. Siegel                                  /s/ Veronica S. Moyé
 Benjamin J. Siegel                                      Veronica S. Moyé
 Counsel for Developer Plaintiffs                        Counsel for Apple Inc.




            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:19-cv-03074-YGR Document 281-2 Filed 02/09/21 Page 2 of 7




        Apple’s Position: In a hearing before Magistrate Judge Hixson on December 15, 2020,
Ben Siegel, counsel for Developer Plaintiffs, violated the Protective Order previously entered by
the Court by disclosing information designated by Apple in discovery as “HIGHLY
CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Apple seeks sanctions—pursuant to Federal
Rules of Civil Procedure 16 and 37, and the Court’s inherent authority—in the form of an order
that (1) Mr. Siegel be precluded from viewing or handling materials designated as “HIGHLY
CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” and (2) Apple be reimbursed for its
reasonable attorneys’ fees in filing and litigating this motion.

        A.      Background of the Dispute. The parties stipulated to, and the Court entered, a
Protective Order governing the exchange of discovery in these related cases. See Dkt. 85
(“Protective Order”). A party that produces confidential materials may designate those materials
HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY (“HC-AEO”). Id. § 2.8. Information
designated as HC-AEO may not be disclosed by the receiving party except to certain defined and
select individuals. See id. § 7.3. Information designated as HC-AEO may not be disclosed to the
general public. If a receiving party disagrees with a producing party’s designation of materials as
confidential, it may object by providing written notice to the producing party, and if the ensuing
meet-and-confer is unsuccessful, it may seek relief from the Court. See id. § 6.2.

        On December 15, 2020, the Court held a hearing via Zoom to address certain discovery
issues regarding document production and deposition limits. One issue discussed was the
production of certain transactional data consisting of “records of sales of apps, of downloads of
free apps, in-app purchases, [and] subscriptions.” 12/15/2020 Hr’g Tr. at 72:21–22. A sample of
that transactional data was produced to Developer Plaintiffs in September 2020, and was
designated by Apple as HC-AEO. While urging the Court to order Apple to provide additional
data fields in the transactional data, Mr. Siegel divulged information from that transactional data,
including the commission rates that (based on his interpretation of the data) Apple charged specific
business partners in the past. See id. at 79:19–21.

         On December 20, 2020, Apple sent Mr. Siegel a letter requesting that he identify by
December 21 the basis for his assertions regarding the commission rates. Ex. D. Mr. Siegel
responded on December 23, but did not disclose the basis for his statement; instead, he cited press
articles on somewhat related subjects (but which did not contain the information disclosed in open
court). Ex. E. Apple responded the next day by filing an administrative motion to seal the relevant
portion of the transcript, which Plaintiffs did not oppose and which the Court granted on December
30, 2020. See Dkt. 216. Apple also replied to Mr. Siegel’s letter on December 24, pointing out
that his statement at the December 15 hearing had clearly been made in reliance on the confidential
information Apple had provided and explaining that Apple would take appropriate steps to protect
its rights if Mr. Siegel did not acknowledge and address his violation to the Court. Ex. F. Neither
Mr. Siegel nor his co-counsel has done so, including at the hearing on December 30.

        B.     The Court Should Order An Appropriate Sanction. “Rule 37 of the Federal
Rules of Civil Procedure grants courts the authority to impose sanctions where a party has violated
a discovery order, including a protective order . . . .” Life Techs. Corp. v. Biosearch Techs., Inc.,
No. 12-CV-852, 2012 WL 1600393, at *8 (N.D. Cal. May 7, 2012). “A court need not find bad
faith before imposing sanctions for violations of Rule 37.” Oracle USA, Inc. v. SAP AG, 264
F.R.D. 541, 545 (N.D. Cal. 2009) (emphasis added). A court may also issue sanctions under Rule


                                     2
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 281-2 Filed 02/09/21 Page 3 of 7
         Case 4:19-cv-03074-YGR Document 281-2 Filed 02/09/21 Page 4 of 7




        Developer Plaintiffs argue that Apple has suffered no prejudice. But as the Court
recognized at the hearing on December 30, if an attorney discusses HC-AEO materials on the
record, “the hearing is public,” and “[s]o even sealing the transcript isn’t a good enough remedy.”
12/30/2020 Hr’g Tr. at 34:16–17. That is particularly true where, as here, members of the public
tuning into the proceedings have already been streaming or reposting the proceedings in violation
of the Court’s orders. See, e.g., https://www.youtube.com/watch?v=jqZluTDv4-Q; see also
10/19/2020 Hr’g Tr. at 45:1–13. And, contrary to Developer Plaintiffs’ claim, the requested
sanction will work little to no prejudice on the Developer Plaintiffs, who have many counsel at
their disposal to view and litigate any HC-AEO materials. Other courts have awarded similar
sanctions in similar circumstances. See Life Techs., 2012 WL 1600393, at *11; Visto Corp. v.
Seven Networks, Inc., No. 03-CV-333, 2006 WL 3741891, at *8 (E.D. Tex. Dec. 19, 2006).

        Apple further requests, pursuant to Rule 37, that it be awarded its reasonable fees and
expenses in bringing and litigating this motion, as well as the administrative motions to seal filed
on December 24 and concurrently with this filing. Because Mr. Siegel is the individual responsible
for the breach, the fees should be assessed against him and his firm, and not against the Developer
Plaintiffs. See Proofpoint, Inc. v. Vade Secure, Inc., No. 19 CV 4238, 2020 WL 7398791, at *5
(N.D. Cal. Dec. 17, 2020) (quotation marks omitted). Developer Plaintiffs’ argument that these
fees are self-inflicted fails—the motion to seal was made necessary by Mr. Siegel’s actions, who
expressed his view after the hearing that the materials were not confidential. The claim that they
would have sealed the transcript had Apple asked is again belied by their repeated insistence that
the information is not confidential.

         Apple takes protective orders entered by this Court seriously. It is a large company with
numerous business relationships and proprietary trade secrets, and it is a frequent litigant in this
Court. Protective orders like the one entered here are necessary to give Apple confidence that
litigation against it will not be used as a backdoor means of obtaining and misusing this sensitive
information—including by the many competitors it faces in the marketplace. A serious, but
proportionate, sanction is appropriate here to ensure that the Court’s orders are followed.
Plaintiffs’ counsel who are privileged to access HC-AEO material have an obligation to protect it.
Where they breach that obligation—as Mr. Siegel did—they should lose their privileges.1




 1
     The importance of sending a strong message here is highlighted by the fact that in the hearing
     on December 30, 2020, counsel for Epic disclosed confidential information in violation of the
     Protective Order. After conferring, Epic filed an administrative motion to seal that portion of
     the transcript. Dkt. 227.


                                      4
              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 281-2 Filed 02/09/21 Page 5 of 7
        Case 4:19-cv-03074-YGR Document 281-2 Filed 02/09/21 Page 6 of 7




        Apple contends that even if                            were public, Plaintiffs were required
to have documents discussing their existence de-designated before the underlying facts could be
mentioned. That is not how the Protective Order works. If a fact is public, it is not subject to the
Protective Order and there is nothing to de-designate. This is evident from the plain terms of ¶ 3,
which completely exclude public information from all “protections conferred by this Stipulation.”
ECF No. 85 ¶ 3. It could not be otherwise. Public information does not become “highly
confidential” just because it also happens to be included in documents so designated.

       B.      Apple Has Not Identified Any Basis for Sanctions.

        Even if Apple had shown a violation of the Protective Order, sanctions would not be
warranted, much less the draconian sanctions Apple seeks. “Rule 37 sanctions are appropriate in
extreme circumstances where violations are due to willfulness, bad faith, or fault of the party.”
Adams v. Albertson, 2012 WL 1636064, at *1 (N.D. Cal. May 9, 2012). “Under its inherent powers,
a court may impose sanctions where a party has willfully disobeyed a court order, or where the
party has acted in bad faith, vexatiously, or for oppressive reasons.” Lofton v. Verizon Wireless
(VAW) LLC, 308 F.R.D. 276, 285 (N.D. Cal. 2015) (internal quotation marks omitted).

        Here, Apple has not shown anything approaching these standards. At most, it has shown
an honest dispute as to the confidentiality of the information at issue. And the dispute could have
been resolved expeditiously, without any need for motion practice, had Apple simply notified
Plaintiffs that it believed the information was protected and requested that Plaintiffs move to have
it sealed. Those are the steps one would expect Apple to take if it were motivated by a concern for
the information’s confidentiality. Indeed, that is precisely what Apple did with respect to Epic’s
disclosures at the December 30, 2020 Hearing. See Ex. G. And like Epic, Plaintiffs would have
had no objection to initiating a motion to seal, as Plaintiffs’ non-opposition to Apple’s sealing
motion attests. See ECF No. 213 at 1 (recognizing that Apple takes a “different view” as to the
information’s confidentiality and stating non-opposition to sealing).

        But Apple pursued a more circuitous path here, seemingly in an effort to ensnare counsel
in controversy. Specifically, five days after the December 15, 2020 hearing—during which Apple
counsel never suggested nonpublic information had been disclosed—Apple sent Mr. Siegel a
cryptic letter requesting the “source” of the                     information he had conveyed. See
Ex. D. The letter did not state that the information was confidential or request that Plaintiffs take
steps to seal it. Plaintiffs responded by noting that the information was public while asking Apple
to clarify its position. See Ex. E. The next day at 6:32 pm, Apple sent a letter stating for the first
time that it believed the information was confidential and that it intended to file a motion to redact
the hearing transcript. The letter did not request that Plaintiffs initiate the motion. See Ex. F.
Plainly, the motion had already been prepared, given that it was filed just 29 minutes later. In short,
all of Apple’s requested briefing “costs” were self-inflicted by its own tactics. See Fed. R. Civ. P.
37(b)(2)(C) (fees not recoverable if award would be “unjust”).

       Particularly unfounded is Apple’s request for an order barring Mr. Siegel from viewing or
handling materials designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
Given Apple’s designation of so many of its documents and data as HC-AEO, the requested
sanction would be tantamount to disqualification, and would work to the detriment of the


                                     6
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 4:19-cv-03074-YGR Document 281-2 Filed 02/09/21 Page 7 of 7




Developer Plaintiffs and the putative class. The disproportionality of this requested sanction is
illustrated by In re Apple Device Performance Litig., 2019 WL 2491937 (N.D. Cal. June 14, 2019).
There, an attorney quoted directly from documents designated confidential at a hearing, and then
again at the sanctions hearing, characterizing the dispute as “silliness.” Id. at *1-2. Yet, the district
court held that Apple’s request that the attorney be barred from accessing CONFIDENTIAL or
HC-AEO information “would be too severe a sanction.” Id. at *1, *3. While Apple argues that
courts have awarded “similar sanctions in similar circumstances,” the cases it identifies stand in
stark contrast to the facts here. See Life Techs. Corp. v. Biosearch Techs., Inc., 2012 WL 1600393,
at *11 (N.D. Cal. May 7, 2012) (disclosure of “2,963 pages of AEO, proprietary scientific
laboratory notebooks to the CEO of a rival company”); Visto Corp. v. Seven Networks, Inc., 2006
WL 3741891, at *6-8 (E.D. Tex. Dec. 19, 2006) (attorneys’ conduct involved repeated violations
of a patent prosecution bar, as well as willful obstructionist conduct).

        Sanctions would be particularly inappropriate here because Apple has shown no prejudice
arising from anything conveyed at the December 15 hearing. The relevant portion of the transcript
is now sealed, and Apple has not identified any public reports subsequent to the hearing mentioning
                         . See In re Rubin, 769 F.2d 611, 618 (9th Cir. 1985) (holding that “degree
to which a party is prejudiced” is an “important factor” in sanction inquiry).

        None of this is to dispute Apple’s legitimate confidentiality interest in various materials it
has and will produce in this litigation. Plaintiffs take their obligations under the Protective Order
seriously and, though no violation occurred here, they are committed to exercising the utmost
caution in complying with its requirements, as they have demonstrated through adherence to
sealing protocols throughout this litigation.




                                     7
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
